IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NGUYEN VU,                                : No. 35 EAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.